DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/21/2022.
Claims 1 and 4-19 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the claims to read as follows:
Claim 1. A solar-position tracking device comprises a hollow parallelepiped housing, at least two radiation-absorbing side chambers at least one of which is located on  an opposite  side of said hollow parallelepiped housing to at least one other such  radiation absorbing side chamber, said  chambers containing a working fluid, and a primary lens at the upper end of the hollow parallelepiped housing to concentrate the incoming solar radiation near the lower end of the hollow parallelepiped housing, wherein the radiation-absorbing side chambers are closed hollow bodies which include pressure communication lines connected between a radiation-absorbing side chamber and a corresponding actuator piston for converting a pressure increase into a rotary movement to rotate the hollow parallelepiped housing which has an inverted frusto-conical parallelepiped shape and comprises a plurality of curved-concave arched reflective side surfaces to reflect solar radiation  onto the absorbing side chambers and a discriminating reflector arranged at the lower end of the hollow parallelepiped housing to reflect the incoming concentrated solar radiation to at least one radiation-absorbing side chamber when the hollow parallelepiped housing is in an aligned position with the sun.

Claim 7. The solar-position tracking device according to claim 1, wherein at least two opposing side surfaces have a lower section with a Fresnel-type profile adjacent to the lower end of the same hollow parallelepiped housing and an upper section adjacent to the upper end of the same hollow parallelepiped housing has a linear lens type side lens for converging the incoming solar radiation linearly on the radiation absorbing side chamber opposite  a corresponding lateral lens.

Claims 1 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious the limitation of claim 1 with particular to the combination of the plurality of curved-concave arched reflective side surfaces and the discriminating reflector arranged in the claimed manner in context of the remaining limitation of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/07/2022